Case 18-50785   Doc 3   Filed 12/19/18 Entered 12/19/18 15:20:18   Desc Main
                           Document    Page 1 of 9
Case 18-50785   Doc 3   Filed 12/19/18 Entered 12/19/18 15:20:18   Desc Main
                           Document    Page 2 of 9
Case 18-50785   Doc 3   Filed 12/19/18 Entered 12/19/18 15:20:18   Desc Main
                           Document    Page 3 of 9
Case 18-50785   Doc 3   Filed 12/19/18 Entered 12/19/18 15:20:18   Desc Main
                           Document    Page 4 of 9
Case 18-50785   Doc 3   Filed 12/19/18 Entered 12/19/18 15:20:18   Desc Main
                           Document    Page 5 of 9
Case 18-50785   Doc 3   Filed 12/19/18 Entered 12/19/18 15:20:18   Desc Main
                           Document    Page 6 of 9
Case 18-50785   Doc 3   Filed 12/19/18 Entered 12/19/18 15:20:18   Desc Main
                           Document    Page 7 of 9
Case 18-50785   Doc 3   Filed 12/19/18 Entered 12/19/18 15:20:18   Desc Main
                           Document    Page 8 of 9
Case 18-50785   Doc 3   Filed 12/19/18 Entered 12/19/18 15:20:18   Desc Main
                           Document    Page 9 of 9
